UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7417



WALTER VILLEDA,

                                               Plaintiff - Appellant,

          versus


PRINCE GEORGE'S COUNTY, MARYLAND;      KURT   K.
GODFREY, Detective #1494,

                                              Defendants - Appellees.


UNITED STATES OF AMERICA,

                                                              Movant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-2566-DKC)


Submitted:   June 23, 2003                 Decided:   August 5, 2003


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry A. Escoto, BALDWIN, MOLINA & ESCOTO, Washington, D.C., for
Appellant.   Shalisha H. Ivy, Associate County Attorney, Upper
Marlboro, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Walter Villeda appeals the district court’s order awarding

Prince George’s County and Detective Godfrey summary judgment in

his civil action, in which he alleged Fourth Amendment and pendent

state law claims in regard to his arrest by Godfrey.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Villeda

v. Prince George’s County, No. CA-01-2566-DKC (D. Md. Aug. 29,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2